Case 1:19-cv-23116-BB Document 1 Entered on FLSD Docket 07/26/2019 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA


   JOHN MILLS,

          Plaintiff,
   vs.

   THE LINCOLN NATIONAL LIFE
   INSURANCE COMPANY,

         Defendant.
   ___________________________________)

                                        COMPLAINT

          The Plaintiff, John Mills (“MILLS”), by and through the undersigned counsel,

   hereby sues The Lincoln National Life Insurance Company (“LINCOLN”) and alleges:

                             PRELIMINARY ALLEGATIONS

          1.      “Jurisdiction”- This action is brought under 29 U.S.C. §§ 1132(a), (e), (f)

   and (g) of the Employee Retirement Income Security Act of 1974 (hereinafter “ERISA”)

   as it involves a claim by a Plaintiff for employee benefits under employee benefits plans

   regulated and governed under ERISA. This action is brought for the purpose of

   recovering benefits under the terms of employee benefits plans, and to clarify Plaintiff’s

   rights under the employee benefit plans administered and funded by the Defendant.

   Plaintiff seeks relief, including, but not limited to, payment of benefits, prejudgment and

   postjudment interest, reinstatement of plan benefits at issue herein, and attorney’s fees

   and costs.

          2.      MILLS was at all times relevant a plan participant under the Advantage

   Sales & Marketing LLC (“Advantage”) Long Term Disability Plan, Group No.:

   00001018244300000 (“LTD” Plan).
Case 1:19-cv-23116-BB Document 1 Entered on FLSD Docket 07/26/2019 Page 2 of 7



           3.      Defendant, LINCOLN, is a corporation with its principal place of business

   in the State of Indiana, authorized to transact and is transacting business in, and may be

   found in the Southern District of Florida. LINCOLN is the insurer of benefits under the

   Advantage LLC. LTD Plan and acted in the capacity of a plan administrator. As the

   decisionmaker and payor of plan benefits, LINCOLN administered the claim with a

   conflict of interest and the bias this created affected the claims determination.

           4.      The LINCOLN LTD Plan are employee welfare benefit plans regulated by

   ERISA, established by Advantage, under which MILLS was a participant, and pursuant

   to which MILLS is entitled to Long Term Disability benefits (“LTD benefits”). Pursuant

   to the terms and conditions of the LTD Plan, MILLS is entitled to LTD benefits for the

   duration of the Plaintiff’s disability, for so long as MILLS remains disabled as required

   under the terms and conditions of the LTD plan.

           5.      Pursuant to the terms and conditions of LTD Plan, MILLS is entitled to

   benefits for the duration of the Plaintiff’s disability, for so long as MILLS remains

   disabled as required under the terms and conditions of the LTD plan.

           6.      Venue is proper in this district under 29 USC 1132 (e)(2), in that

   defendant, LINCOLN, is authorized to and is doing business within the Southern District

   of Florida and in that the final denial occurred/was delivered in the Southern District of

   Florida.


        CLAIM FOR BENEFITS, ENFORCEMENT AND CLARIFICATION OF
         RIGHTS, PREJUDGMENT AND POSTJUDGMENT INTEREST AND
       ATTORNEYS’ FEES AND COST PURSUANT TO 29 U.S.C. § 1132(a)(1)(B)


           7.      MILLS incorporates by reference all preceding paragraphs as though fully

   set forth herein.
Case 1:19-cv-23116-BB Document 1 Entered on FLSD Docket 07/26/2019 Page 3 of 7



          8.       At all times relevant, MILLS was an employee or former employee of

   Advantage and a plan participant under the terms and conditions of the LTD Plan.

          9.       During the course of MILLS’s employment, MILLS became entitled to

   benefits under the terms and conditions of the LTD Plan. Specifically, while MILLS was

   covered under the LTD Plan, MILLS suffered a disability, which is discussed in great

   detail in the administrative record, rendering him disabled as defined under the terms of

   the LTD Plan.

          10.      Pursuant to the terms of the LTD Plan, MILLS made a claim to LINCOLN

   for benefits under the LTD Plan with an effective date of disability of March 10, 2015.

          11.      The LTD Plan defines disability to mean As it relates to his current claim

   Total Disability or Totally Disabled is defined to mean: (2) After the Own Occupation

   Period, it means that as a result of an Injury or Sickness the Insured Employee (a) is not

   working; or if working, would not be Partially Disabled; and (b) is unable to perform

   with reasonable continuity the Substantial and Material Acts of Any Occupation that

   exists within any of the following locations: (i) a reasonable distance or travel time from

   the Insured Employee’s residence in light of the commuting practices of his or her

   community; (ii) a distance or travel time equivalent to the distance or travel time the

   Insured Employee traveled to work before becoming Disabled; or (iii) the regional labor

   market, if the Insured Employee resides or did reside prior to becoming disabled in a

   metropolitan area.

          12.      LINCOLN initially approved MILLS’ claim for LTD Benefits after it

   determined he was unable to perform the duties of his own occupation.

          13.      On May 10, 2016, LINCOLN advised MILLS it was terminating his claim

   for LTD Benefits as it had determined he was not disabled under the own occupation
Case 1:19-cv-23116-BB Document 1 Entered on FLSD Docket 07/26/2019 Page 4 of 7



   standard of disability.

           14.    On October 12, 2016, MILLS filed his first mandatory appeal of the denial

   of his LTD Claim.

           15.    On January 20, 2017, LINCOLN advised MILLS it was upholding the

   denial of his claim for LTD Benefits.

           16.    On February 24, 2017, MILLS filed his mandatory second appeal of the

   denial of his claim.

           17.    On September 5, 2017, LINCOLN partially overturned the denial of

   MILLS claim.

           18.    In a September 5, 2017, letter LINCOLN advised MILLS it was approving

   his claim through the remainder of the own occupation period, or March 10, 2017, but

   was denying his claim for continued benefits into the any occupation stage.

           19.    In partially approving and partially denying MILLS’ claim LINCOLN

   advised MILLS he had a right to appeal the denial of the any occupation decision.

           20.    On March 6, 2018, MILLS filed his first mandatory appeal of the “any

   occupation” denial of his claim for benefits.

           21.    On May 31, 2018, LINCOLN advised MILLS it was upholding its

   decision to deny his claim for LTD Benefits under the “any occupation” stage.

           22.    On November 27, 2018, MILLS filed his second mandatory appeal of

   LINCOLN’s denial.

           23.    On December 27, 2018, LINCOLN advised MILLS that it was partially

   approving his claim for benefits through May 9, 2018, and continuing its review beyond

   that point.

           24.    LINCOLN provided MILLS with a copy of the Peer Review report that
Case 1:19-cv-23116-BB Document 1 Entered on FLSD Docket 07/26/2019 Page 5 of 7



   determined there were no restrictions beyond May 9, 2018.

          25.      MILLS’ treating physician provided a rebuttal letter to LINCOLN’s

   doctor’s opinion.

          26.      On February 20, 2019, LINCOLN advised MILLS it was upholding the

   denial of his claim. Despite a partial approval of his LTD claim LINCOLN advised

   MILLS he had exhausted his administrative remedies.

          27.      MILLS has exhausted his mandatory administrative remedy under ERISA.

          28.      LINCOLN breached the LTD Plan and violated ERISA in the following

   respects:

                a. By failing to pay LTD benefits to MILLS at a time when LINCOLN and

          the LTD Plan knew, or should have known, that MILLS was entitled to those

          benefits under the terms of the LTD Plan, as MILLS was disabled and unable to

          work and therefore entitled to benefits.

                b. After MILLS’s claim was denied in whole or in part, LINCOLN failed to

          adequately describe to MILLS any additional material or information necessary

          for MILLS to perfect his claim along with an explanation of why such material is

          or was necessary.

                c. LINCOLN failed to properly and adequately investigate the merits of

          MILLS’s disability claim and failed to provide a full and fair review of MILLS’s

          claim.

          29.      MILLS believes and alleges that LINCOLN wrongfully denied his claim

   for LTD Benefits under the LTD Plan by other acts or omissions of which MILLS is

   presently unaware, but which may be discovered in this future litigation and which

   MILLS will immediately make LINCOLN aware of once said acts or omissions are
Case 1:19-cv-23116-BB Document 1 Entered on FLSD Docket 07/26/2019 Page 6 of 7



   discovered by MILLS.

          30.     As a proximate result of the aforementioned wrongful conduct of

   LINCOLN under the LTD Plan, MILLS has damages for loss of disability benefits in a

   total sum to be shown at the time of trial.

          31.     As a further direct and proximate result of this improper determination

   regarding MILLS’s claims for benefits, MILLS, in pursuing this action, has been required

   to incur attorney’s costs and fees. Pursuant to 29 U.S.C. § 1132(g)(1), MILLS is entitled

   to have such fees and costs paid by LINCOLN.

          32.     The wrongful conduct of LINCOLN has created uncertainty where none

   should exist, therefore, MILLS is entitled to enforce his rights under the terms of the

   LTD Plan and to clarify his right to future benefits under the LTD Plan.

                                   REQUEST FOR RELIEF

          WHEREFORE, John Mills prays for relief against The Lincoln National Life

   Insurance Company as follows:

          1.      Payment of disability benefits due Plaintiff;

          2.      An order declaring that Plaintiff is entitled to immediate reinstatement to

   the LTD Plan, with all ancillary benefits to which he is entitled by virtue of his disability.

          3.      In the alternative to the relief sought in paragraphs 1 and 2, an order

   remanding Plaintiff’s claim to the claims administrator to the extent any new facts or

   submissions are to be considered;

          4.      Pursuant to 29 U.S.C. § 1132(g), payment of all costs and attorneys’ fees

   incurred in pursuing this action;

          5.      Payment of prejudgment and post judgment interest as allowed for under

   ERISA; and
Case 1:19-cv-23116-BB Document 1 Entered on FLSD Docket 07/26/2019 Page 7 of 7



         6.    Such other and further relief as this Court deems just and proper.



   DATED: July 26, 2019

                                             ATTORNEYS DELL AND SCHAEFER,
                                             CHARTERED
                                             Attorneys for Plaintiff
                                             2404 Hollywood Boulevard
                                             Hollywood, FL 33020
                                             (954) 620-8300

                                             __/s/ Stephen F. Jessup_________
                                             STEPHEN F. JESSUP, ESQUIRE
                                             Florida Bar No.: 0026264
                                             Email: stephen@diattorney.com
                                             GREGORY MICHAEL DELL, ESQUIRE
                                             Florida Bar No.: 299560
                                             Email: gdell@diattorney.com
